Name: Council Regulation (EEC) No 1343/86 of 6 May 1986 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance;  agricultural structures and production
 Date Published: nan

 No LI 19/34 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1343/86 of 6 May 1986 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1335/ 86 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 857/ 84 (3), as last amended by the Act of Accession of Spain and Portugal , lays down in the Annex thereto the global quantity of milk or milk equivalent which producers may sell direct to the consumer in the context of the five periods of 12 months of the additional levy system ; quantities to producers or purchasers in the same region and, where appropriate, in other regions ; whereas the reasons for this relaxation of the arrangements for the first two periods of 12 months remain valid for the third application period ; whereas , at the same time, Article 9 (4) should be extended for the third period of 12 months ; Whereas , in a system involving annual payment of the levy, Member States should be able to insure themselves , through a system of advances , against producer in ­ solvency where the trend of deliveries recorded over the first half of the application period points to the risk that the annual reference quantity may be exceeded, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 857/84 is hereby amended as follows : 1 . Article 2 (3) is hereby replaced by the following : c 3 . The percentages referred to in paragraphs 1 and 2 may be adapted by the Member States to ensure the application of Articles 3 and 4 and, where appro ­ priate , to take account, to the extent necessary, of an amendment of the level of the guaranteed global quantities referred to in Article 5c of Regulation (EEC) No 804/68 .'; 2 . Article 4 ( 1 ) (a) shall be replaced by the following : '(a)  grant to producers undertaking to discontinue milk production definitively compensation paid in one or more annual payments ,  grant to producers with an available reference quantity in excess of a level to be determined who undertake to discontinue at least 50 % of this quantity definitively compensation paid in one or more annual payments ;' 3 . The words 'for the first two periods' in Articles 4a ( 1 ) and Article 9 (4) shall be replaced by 'for the first three periods'; 4 . The following paragraph shall be added to Article 6 : '4 . The percentages referred to in paragraph 1 may, where appropriate, be adjusted by the Member States to take account, to the extent necessary, of an amendment of the level of the quantities referred to in the Annex.' ; Whereas , in the light of market developments , the level of the guaranteed global quantities has , in the case of direct sales and deliveries , proved to be higher than the level to be regarded as desirable to achieve a balance between supply and demand ; whereas , therefore, guaranteed global quantities for direct sales and deliveries should be reduced by 3 % ; whereas this reduction should be implemented in two stages ; Whereas Article 4 ( 1 ) (a) of Regulation (EEC) No 857/ 84 enables the Member States to grant producers undertaking to discontinue all milk production definitively compensation paid in one or more annual payments ; whereas , in order more effectively to achieve the objective of market balance, producers with a sizeable reference quantity available should also be encouraged to reduce their production and whereas, for this to be accomplished, they should be granted the aforementioned compensation if they undertake to abandon definitively at least half that quantity ; Whereas Article 4a of the aforesaid Regulation provides for the possibility, for the first two periods of 12 months , of allocating producers' or purchasers' unused reference ( 1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 19 of this Official Journal . O OJ No L90, 1 . 4 . 1984 , p. 13 . No LI 19/ 358.5.86 Official Journal of the European Communities 5 . The following subparagraph is hereby added to Article 9 ( 1 ): 'Member States may, however, provide for an advance on the levy to be collected after the first six months of each period of 12 months , on the basis of the provisional half-yearly statements referred to in the first subparagraph .'; 6 . The Annex shall be replaced by the following : ¢ANNEX Quantities referred to in Article 6 (2 ) (milk producers selling direct to the consumer) (Periods of 12 months referred to in Article 5c (2 ) of Regulation (EEC) No 804/68) ( 000 tonnes) 2 . 4 . 1984  31 . 3 . 1985 1 . 4 . 1985  31 . 3 . 1986 1 . 4 . 1986  31 . 3 . 1987 1 . 4 . 1987  31 . 3 . 1988 1 . 4 . 1988 - 31 . 3 . 1989 Belgiun 480 450 450 441,000 436,500 Denmark 1 1 1 0,980 0,970 Germany 305 ' 130 130 127,400 126,100 Greece 116 116 116 113,680 112,520 Spain  750 750 735,000 727,500 France 1 183 1 014 1 014 993,720 983,580 Ireland 16 16 16 15,680 15,520 Italy 1 116 1 116 1 116 1 093,680 1 082,520 Luxembourg 1 1 1 0,980 0,970 Netherlands 145 95 95 93,100 92,150 United Kingdom 398 395,426 395,426 387,517 383,563 ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal ofthe European Communities. It shall apply from 1 April 1986 . This Regulation shall be binding in its entirety and applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL